PER CURIAM.
Because the primary issue raised on this appeal (whether the defendants are estopped to assert the defense of the statute of limitations) includes questions of fact, and thus cannot be resolved purely on the pleadings, we hold that the trial court’s entry of summary judgment was premature. The judgment, therefore, is reversed and the cause is remanded for further proceedings.
In so holding, we note that the equitable relief prayed for, with respect to the plaintiff’s allegation that the defendants have continuously failed to file the requisite subdivision plat, in violation of the county planning commission’s regulations, is not subject to the statute of limitations. As to all other issues, the trial court, upon remand, is free to make the initial determination under the facts as disclosed by the evidence.
REVERSED AND REMANDED.
JONES, SHORES, ADAMS, HOUSTON and KENNEDY, JJ., concur.